717 S.E.2d 563 (2011)
Alfred ABDO, Jr. and Abdo Demolition & Property Restoration
v.
The Honorable Dennis J. WINNER and Steven D. Cogburn, Successor to Robert H. Christie, Jr.
No. 34P08-4.
Supreme Court of North Carolina.
August 25, 2011.
Alfred Abdo, Jr., for Abdo, Alfred, Jr, et al.
G. Gray Wilson, Winston-Salem, for Kahn Construction, et al.
Hon. Dennis J. Winner, Senior Resident Superior Court Judge, for Winner, Dennis J.
Steven D. Cogburn, Asheville, for Cogburn, Steven D.

ORDER
Upon consideration of the petition filed by Plaintiff on the 1st of July 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."